 

Exhibit 10.17

 

   

411 Seventh Avenue, 8-7

  

Tel 412-393-1149

   

Pittsburgh, PA 15219

  

Fax 412-393-5601

        

drabuzzi@duqlight.com

Douglas L. Rabuzzi

Corporate Secretary

    

 

[date]

 

Re: Restricted Stock Grant

 

Dear                         :

 

The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of Duquesne Light Holdings, Inc. (“DLH”), a well as the full Board,
have approved the grant to you of restricted shares of common stock, no par
value, of DLH (“Restricted Shares”). This is an agreement between you and DLH,
dated as of the date first written above, with respect to your Restricted Shares
(the “Agreement”). The effective date of your grant (“Date of Grant”) and the
number of Restricted Shares granted to you as of the Date of Grant are as set
forth on your Restricted Shares Grant Notice (any such notice being referred to
in this Agreement as a “Grant Notice”) attached as Exhibit A to this Agreement.

 

DLH may make additional grants of Restricted Shares to you in the future. If so,
DLH will deliver to you separate Grant Notices with respect to such grants. In
such event, all such future grants shall, without any further action on your
part, be subject to the terms of this Agreement and such separate Grant Notices.
Each such future Grant Notice, if any, shall be incorporated by reference into
this Agreement upon the issuance thereof.

 

Your Restricted Shares are granted under, and subject to the terms and
conditions of, the Duquesne Light Holdings, Inc. 2002 Long-Term Incentive Plan,
as it may be amended from time to time (the “Plan”), and to the further
conditions set forth in this Agreement. Your right to retain ownership of such
shares shall be based upon your continued service as a non-employee director of
DLH (“Non-Employee Director”). Any capitalized term not defined herein will have
the meaning as defined in the Plan.

 



--------------------------------------------------------------------------------

Definitions

 

For purposes of this Agreement, the capitalized terms set forth below shall have
the following meanings:

 

Change in Control means, and shall be deemed to have occurred upon, the first to
occur of any of the following events:

 

(a) The acquisition by any individual, entity, or group (a “Person”), including
a “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act, of twenty
percent (20%) or more of either: (i) the then outstanding shares of common stock
of DLH (the “Outstanding Common Stock”); or (ii) the combined voting power of
the then outstanding securities of DLH entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however
the following: (A) any acquisition directly from DLH (excluding an acquisition
resulting from the exercise of an exercise, conversion, or exchange privilege
unless the security being so exercised, converted or exchanged was acquired
directly from DLH); (B) any acquisition by DLH, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by DLH or any
corporation controlled by DLH; or (D) any acquisition by any corporation
pursuant to a transaction which complies with subclauses (i), (ii), and (iii) of
clause (c) below;

 

(b) During any twenty-four (24) consecutive month period, the individuals who,
at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof, provided, however, that a director who was not a director at
the beginning of such twenty-four (24) month period shall be deemed to have
satisfied such twenty-four (24) month requirement (and be an Incumbent Director)
if such director was elected by, or on the recommendation of or with the
approval of, at least two-thirds (2/3) of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such period) or by prior operation of the provisions of this clause
(b);

 

(c) The consummation of a reorganization, merger or consolidation of DLH or sale
or other disposition of all or substantially all of the assets of DLH (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which: (i) all or substantially all of the individuals or entities who are
the beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation, which as a result of such transaction owns DLH or all or
substantially all of DLH’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate

 

2



--------------------------------------------------------------------------------

Transaction, of the Outstanding Common Stock and the Outstanding Voting
Securities, as the case may be; (ii) no Person (other than: DLH; any employee
benefit plan (or related trust) sponsored or maintained by DLH or any
corporation controlled by DLH; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, twenty-five percent (25%) or more
of the Outstanding Common Stock or the Outstanding Voting Securities, as the
case may be) will beneficially own, directly or indirectly, twenty-five percent
(25%)or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors; and (iii) individuals who were Incumbent
Directors will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

(d) The consummation of a plan of complete liquidation or dissolution of DLH.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred by reason of a distribution of the voting securities of any of DLH’s
subsidiaries to the stockholders of DLH, or by means of an initial public
offering of such securities.

 

Forfeiture Period means, with respect to any Restricted Shares, the period
during which such Restricted Shares can be forfeited. With respect to any
Restricted Shares Awarded to you under any particular Grant Notice, the
Forfeiture Period begins on the Date of Grant of such Restricted Shares and ends
on the                  anniversary of the Date of Grant.

 

Share Awards

 

Subject to your timely execution and return of this Agreement, you are hereby
awarded the number of Restricted Shares set forth in the Grant Notice attached
as Exhibit A. The Restricted Shares awarded to you hereunder will be subject to
such restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the common stock is listed and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be endorsed on any stock certificates representing the Restricted Shares,
making appropriate references to such legal restrictions.

 

The Plan

 

Your Restricted Shares are subject to the terms and conditions of the Plan. This
Agreement is the award agreement referred to in Section 6(A)(i) of the Plan. If
there is any conflict between the Plan and this Agreement, the provisions of the
Plan will

 

3



--------------------------------------------------------------------------------

control, except as expressly set forth in the paragraphs titled Change in
Control and Other Agreements. Any dispute or disagreement which may arise under
or in any way relate to the interpretation or construction of the Plan or this
Agreement will be resolved by the Committee in its sole and absolute discretion
and the decision will be final, binding and conclusive for all purposes.

 

Stock Certificates.

 

The Restricted Shares awarded to you hereunder will be subject to the
transferability and forfeiture restrictions described below. As soon as
practicable after the Date of Grant, DLH will cause to be registered in your
name on the books of its transfer agent shares of Common Stock representing such
Restricted Shares, subject to appropriate transfer restrictions consistent with
this Agreement. If a stock certificate is issued with respect to any Restricted
Shares awarded hereunder, until the expiration of all restrictions applicable to
such Restricted Shares, as described below, and the satisfaction of all
Withholding Obligations with respect to such Restricted Shares, as described
below, the stock certificate will be held in custody by DLH or its designee.

 

If a stock certificate is issued with respect to Restricted Shares, such stock
certificate will bear the following legend:

 

The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of an Agreement entered into between the registered owner and
Duquesne Light Holdings, Inc. Copies of such Agreement are on file in the
offices of Duquesne Light Holdings, Inc., 411 Seventh Ave, Pittsburgh, PA 15219.

 

Restrictions Applicable to the Restricted Shares.

 

Subject to the restrictions described below, you will become a shareholder of
Duquesne Light Holdings, Inc. as to the Restricted Shares awarded to you
hereunder, beginning on the Date of Grant of such Restricted Shares, and you
will have all of the rights of a shareholder, including the right to vote such
Restricted Shares and the right to receive dividends and, subject to the
following paragraph, other distributions paid with respect to such Restricted
Shares; provided, however, that any Common Stock distributed as a dividend or
otherwise with respect to any Restricted Shares during the Forfeiture Period
applicable to such Restricted Shares shall be subject to the same restrictions
as such Restricted Shares and shall be held as prescribed above. During the
Forfeiture Period applicable to any Restricted Shares, such Restricted Shares
will be subject to forfeiture as described below, and none of such Restricted
Shares may be assigned, transferred (other than by will or the laws of descent
and distribution), pledged, sold or otherwise disposed of by you prior to
expiration of the applicable restrictions. Any attempt to dispose of Restricted
Shares or any interest in the Restricted Shares in violation of these
restrictions will be null, void and ineffective.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, dividends paid with respect to any Restricted
Shares for which the Forfeiture Period has not lapsed will be paid to and held
by DLH and you hereby assign to DLH the right to receive such dividends. Upon
the lapse of the Forfeiture Period with respect to such Restricted Shares, any
and all dividends paid to and held by DLH with respect to such Restricted Shares
during the Forfeiture Period will be paid to you (without interest) as soon as
practicable following the last day of such Forfeiture Period. In the event any
Restricted Shares are forfeited, DLH shall retain the dividends applicable to
such Restricted Shares that were assigned to DLH prior to such forfeiture.

 

Forfeiture of Restricted Shares.

 

Restricted Shares will be forfeited and returned to DLH and all of your rights
to such Restricted Shares will cease and terminate in their entirety if prior to
the last day of the Forfeiture Period applicable to such Restricted Shares, you
cease to be a Non-Employee Director for any reason other than death, Disability,
or retirement pursuant to the Board’s mandatory retirement policy. In the event
of any such forfeiture, the certificates representing such Restricted Shares, if
any, will be canceled. For purposes of this Agreement, “Disability” shall mean
any physical or mental injury or disease of a permanent nature which renders you
incapable of meeting the requirements of your position as a Non-Employee
Director immediately prior to the commencement of such disability. The
determination of whether you are disabled will be made by the Committee in its
sole discretion.

 

Acceleration of Vesting

 

Upon the occurrence of a Change in Control, your death, your Disability or your
retirement pursuant to the Board’s mandatory retirement policy, all Restricted
Shares shall become vested and nonforfeitable, and stock certificates, free and
clear of all restrictions, representing such Restricted Shares shall be
delivered to you (or, in case of your death, to your legal representatives) as
soon as reasonably practicable after the date of such occurrence.

 

Other Agreements

 

Notwithstanding any provision hereof to the contrary, if you are a party to a
change in control, severance, or similar plan, policy or agreement that provides
for accelerated payment and/or other modifications of the terms and/or
conditions of your Restricted Shares or other stock-based awards upon the
happening of certain events (including, but not by way of limitation, changes in
control and/or cessation of your status as a Non-Employee Director), the
provisions of such other plan, policy or agreement, as the case may be, shall
supercede the provisions contained in this Agreement to the extent such other
provisions would provide benefits to you greater than those provided in this
Agreement.

 

5



--------------------------------------------------------------------------------

Delivery of Certificates Upon Vesting

 

Upon expiration or earlier termination of the Forfeiture Period and upon the
satisfaction of all Withholding Obligations with respect to any Restricted
Shares, the restrictions applicable to such Restricted Shares which have become
vested and nonforfeitable as described above will lapse. As soon as practicable
after vesting, subject to the Withholding Obligations, DLH will deliver to you
or, in case of your death, to your legal representatives, one or more stock
certificates representing the appropriate number of shares of common stock which
have vested, free of all such restrictions, except for any restrictions that may
be imposed by law.

 

Acceptance Form

 

Enclosed are two copies of your Restrictive Shares Acceptance Form. IF YOU
DESIRE TO ACCEPT THE RESTRICTED SHARES, YOU SHOULD SIGN BOTH COPIES OF THE
RESTRICTED SHARES ACCEPTANCE FORM, RETURN ONE COPY TO DOUGLAS L. RABUZZI AND
RETAIN THE OTHER COPY FOR YOUR RECORDS. YOUR RESTRICTED SHARES WILL BE DEEMED TO
BE CANCELLED AND BE VOID IF A SIGNED COPY OF THIS AGREEMENT IS NOT RETURNED TO
DLH BY                     .

 

Information Statement

 

You previously received or will be receiving an Information Statement that
describes the Plan. You should read the Information Statement, together with the
Plan and this Agreement for a full understanding of the Restricted Shares
granted to you. Until your Restricted Shares are earned by you, you will
continue to receive notification if there is a material amendment to the Plan or
a change in the law which impacts your rights under the Plan.

 

Directors and Affiliates - Restrictions

 

There are certain legal restrictions under the federal securities laws upon
directors and affiliates who receive grants of Restricted Shares and/or sell
shares acquired under the Plan. You must consult the Corporate Secretary before
selling shares received under the Plan. Such sales may be restricted in order to
ensure compliance with the federal securities laws. You may also consult the
Corporate Secretary if you have any questions concerning your status as an
“affiliate” of DLH as defined in the Plan.

 

Federal Income Tax Consequences

 

Information with respect to the federal income tax consequences of the receipt
of Restricted Shares and the subsequent disposition of any shares acquired under
the Plan, appears in the Information Statement under the caption “Federal Income
Tax Consequences.” The federal income tax consequences are complex. Accordingly,
you

 

6



--------------------------------------------------------------------------------

are encouraged to carefully read the material that was provided and to consult
your personal tax adviser with specific reference to your own tax situation.

 

Restricted Shares Not a Bar to Corporate Event

 

The existence of the Restricted Shares granted hereunder shall not affect in any
way the right or the power of DLH or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in DLH’s
capital structure or its business, or any merger or consolidation of DLH, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the DLH Common Stock or the rights thereof, or the dissolution or
liquidation of DLH, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of similar character
or otherwise.

 

General Restriction

 

The Restricted Shares shall be subject to the requirement that if at any time
the Committee shall determine that any listing or registration of the shares of
DLH common stock or any consent or approval of any governmental body or any
other agreement or consent is necessary or desirable as a condition of the
issuance of shares of DLH common stock such issuance of shares of DLH common
stock may not be consummated unless such requirement is satisfied in a manner
acceptable to the Committee. DLH shall in no event be obligated to register any
securities pursuant to the Securities Act of 1933 (as the same shall be in
effect from time to time) or to take any other affirmative action to cause the
issuance of shares pursuant to the distribution of Restricted Shares to comply
with any law or regulation of any governmental authority.

 

Determinations of Committee

 

The actions taken and determinations of the Committee made pursuant to this
Agreement and of the Committee pursuant to the Plan shall be final, conclusive
and binding upon DLH and upon you. No member of the Committee shall be liable
for any action taken or determination made relating to this Agreement or the
Plan if made in good faith.

 

Miscellaneous

 

This Agreement does not confer any right on you to continue as a Non-Employee
Director of DLH, or interfere in any way with the rights of DLH to terminate
your status as a Non-Employee Director.

 

Whenever the word “you” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to your
executors, administrators, or the person or persons to whom the Restricted
Shares may

 

7



--------------------------------------------------------------------------------

be transferred by will or by the laws of descent and distribution, the word
“you” shall be deemed to include such person or persons.

 

The Plan, or any part thereof, may be terminated or may, from time to time be
amended, in accordance with the Plan; provided, however, the termination or
amendment of the Plan shall not, without your consent, affect your rights under
this Agreement.

 

This Agreement shall be binding upon the successors and assigns of DLH and upon
your legal representatives, heirs and legatees. This Agreement, along with the
Plan and the Information Statement, constitutes the entire agreement between you
and DLH with respect to the Restricted Shares granted to you and supersedes all
prior agreements and understandings, oral or written, between you and DLH with
respect to the subject matter of this Agreement. This Agreement may be amended
only by a written instrument signed by you and DLH and will be governed by, and
construed and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania.

 

You agree, upon demand of DLH or the Committee, to do all acts and execute,
deliver and perform all additional documents, instruments and agreements
(including, without limitation, stock powers with respect to shares of Common
Stock or other securities of DLH issued as a dividend or distribution on
Restricted Shares) which may be required by DLH or the Committee, as the case
may be, to implement the provisions and purposes of this Agreement.

 

Between the date of this Agreement and the date your Restricted Shares are
issued to you, you will receive copies of all reports, proxy statements and
other communications distributed generally to the shareholders of DLH.

 

It is recommended that you establish a file for this letter and enclosures as
well as any other material you receive regarding the Plan, including the
Information Statement.

 

If you have any questions with respect to your Restricted Shares, please direct
your inquiry to Douglas L. Rabuzzi, Corporate Secretary, Duquesne Light, 411
Seventh Avenue (8-7), Pittsburgh, PA 15219.

 

Very truly yours,

 

   Douglas L. Rabuzzi

 

Enclosures

 

8



--------------------------------------------------------------------------------

Agreed to and accepted by:

 

            Participant’s Signature       Date

 

For your grant to be effective, one signed copy

of this Agreement must be returned by                      to:

 

Douglas L. Rabuzzi

Corporate Secretary

Duquesne Light

411 Seventh Avenue (8-7)

Pittsburgh, PA 15219

 

Retain the other signed copy of this Agreement for your records

 

9



--------------------------------------------------------------------------------

 

EXHIBIT A

 

RESTRICTED SHARES GRANT NOTICE

 

The Participant named below has been granted restricted shares (the “Restricted
Shares”) in respect of a number of shares of common stock, no par value, of
Duquesne Light Holdings, Inc. (“DLH”), subject to the terms and conditions of
the Duquesne Light Holdings, Inc. 2002 Long-Term Incentive Plan, as it may be
amended from time to time (the “Plan”), and this Grant Notice, as follows:

 

Date of Grant:                     

 

Number of Shares of DLH

Common Stock for which

Restricted Shares

are Granted:             

 

[name of participant]

[address of participant]

 